          Case 3:20-cv-01938-VC Document 60 Filed 04/23/20 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF CALIFORNIA
                                    450 Golden Gate Avenue
                                    San Francisco, CA 94102
                                    ___________________
                                      www.cand.uscourts.gov

Susan Y. Soong                                                                General Court Number
Clerk of Court                                                                        415-522-2000

                                         April 23, 2020



Superior Court of California, County of San Francisco
400 McAllister Street
San Francisco, CA 94102

RE: John Rogers, et al. v. Lyft, Inc.
       20-cv-01938-VC

Your Case Number: CGC-20-583685

Dear Clerk,

       Pursuant to an order remanding the above captioned case to your court, transmitted
herewith are:
           ☒ Certified original and one copy of this letter
           ☒ Certified copy of docket entries
           ☒ Certified copy of Remand Order
           ☐ Other
       Please acknowledge receipt of the above documents on the attached copy of this letter.


                                                              Sincerely,

                                                              Susan Y. Soong, Clerk


                                                              _________________________
                                                              by: Gina Agustine
                                                              Case Systems Administrator
                                                              (415) 522-2087
